NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-5068

                               LEE ANN KAY, parent of
                                MASON KAY, a minor,

                                                     Petitioners-Appellants,

                                           v.

                 SECRETARY OF HEALTH AND HUMAN SERVICES,

                                                      Respondent-Appellee.

     Kevin P. Conway, Conway, Homer & Chin-Caplan, P.C., of Boston,
Massachusetts, argued for petitioners-appellants. Of counsel was Ronald C. Homer.

       Lynn E. Ricciardella, Trial Attorney, Torts Branch, Civil Division, United States
Department of Justice, of Washington, DC argued for respondent-appellee. With her on
the brief were Gregory G. Katsas, Assistant Attorney General, Timothy P. Garren,
Director, Vincent J. Matanoski, Acting Deputy Director, and Catharine E. Reeves,
Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Christine O.C. Miller
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      2008-5068


                             LEE ANN KAY, parent of
                              MASON KAY, a minor,

                                                     Petitioners-Appellants,

                                          v.

                 SECRETARY OF HEALTH AND HUMAN SERVICES,

                                                     Respondent-Appellee.


                                  Judgment


ON APPEAL from the       UNITED STATES COURT OF FEDERAL CLAIMS

in CASE NO(S).           05-VV-393.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED November 10, 2008                    /s/ Jan Horbaly
                                          Jan Horbaly, Clerk